Exhibit 10.3
 
SOFTWARE LICENSE AND SERVICES AGREEMENT
 
This Software License and Services Agreement (the “Agreement”) is entered into
as of March 10, 2014 (the “Effective Date”) by and between Viggle Inc. (F/K/A
Function(x) Inc.), with its principal place of business at 902 Broadway, 11th
Floor, New York, NY 10010 (“Viggle”), and SFX Entertainment, Inc., with its
principal place of business at 430 Park Avenue, 6th Floor, New York, NY 10022
(“SFX”).
 
In consideration of the mutual covenants and Agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:
 
1. DEFINITIONS. Capitalized terms shall have the meanings ascribed to them in
this Section 1.  All other capitalized terms used in this Agreement not
otherwise defined in Section 1 shall have the meanings assigned in the part of
this Agreement in which they are defined.
 
1.1 “Affiliate” means any entity which Controls, is Controlled by, or is under
common Control with a party, at any time during the term of this Agreement, or
which is a wholly owned subsidiary of a party.
 
1.2 “Blended Hourly Rate” shall mean an hourly rate that, as of the Effective
Date, shall be One Hundred Fifty Dollars ($150) per hour and may be increased
following the one (1) year anniversary of the Agreement to Viggle’s average
hourly rate for the applicable services (subject to Section 3.3 if applicable).
 
1.3  “Blue Spike Litigation” means the patent infringement litigation filed by
Blue Spike, LLC (Blue Spike v. Viggle Inc. (E.D. Tx., Civ. Action No.
6:12-CV-00526)).
 
1.4 “Confidential Information” means, but shall not be limited to, all
information relating to a party’s, its Affiliate(s), or its supplier(s)
business, products, or services, which is furnished or disclosed to Receiving
Party by Disclosing Party or its Affiliate(s), or is acquired by Receiving Party
directly or indirectly from the Disclosing Party, either orally or in writing,
and which a reasonable person would assume to be of a confidential or
proprietary nature. Such term shall also include all memoranda, notes, reports,
documents and other media containing Confidential Information, as well as any
copies and extracts of Confidential Information and any computer-generated
studies and data containing Confidential Information prepared by or for the
benefit of Receiving Party in connection with carrying out the relationship
contemplated by this Agreement.  Viggle Confidential Information shall include,
without limitation, the Software and all Documentation and Enhancements thereof
and any associated know-how relating to search technology.
 
1.5 Contractor” means a third party that performs technical or development
services on behalf of SFX or its Affiliates in accordance with the terms of this
Agreement, provided that a “Contractor” may not include an entity that, directly
or indirectly, competes with Viggle in the Viggle Field of Use.
 
1.6 “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity
through record or beneficial ownership of voting securities, by contract or
otherwise.
 
1.7 “Disclosing Party” means any party that provides or otherwise discloses its
or any third party Confidential Information to the other party.
 
1.8 “Documentation” means the standard user and technical manuals that describe
the functionality of the Software and are distributed with the Software.
 
1.9 “Enhancement” means a customization or enhancement of the Software, whether
created solely by or on behalf of either of the parties or jointly by the
parties.
 
1.10 “Executable Code” means a form of computer program or portion thereof which
can be executed by a computer without further translation or
modification.  Examples include binary code and code which can be directly
executed by an interpreter.
 
1.11 “Net Third Party Revenue” means licensee fees actually received by Viggle
from the licensing of any Software to third parties, less sales, export and/or
use taxes, commissions, marketing and sales expenses, overhead, shipping, and
amounts allowed or credited due to returns or refunds.
 
 
1

--------------------------------------------------------------------------------

 
1.12 “Initial Term” shall have the meaning set forth in Section 6.1.
 
1.13 “Patents” means any patents and applications (including provisional
applications and utility models), patents issuing from such applications,
certificates of invention or any other grants by any governmental entity for the
protection of inventions, and all reissues, renewals, continuations,
continuations-in-part, re-examinations and extensions of any of the foregoing,
in the United States and all jurisdictions of the world, including all foreign
and international patents and applications.
 
1.14 “Patents” means any patents and applications (including provisional
applications and utility models), patents issuing from such applications,
certificates of invention or any other grants by any governmental entity for the
protection of inventions, and all reissues, renewals, continuations,
continuations-in-part, re-examinations and extensions of any of the foregoing,
in the United States and all jurisdictions of the world, including all foreign
and international patents and applications.
 
1.15 “Professional Services” mean any development, consulting, training,
technical or other services provided by Viggle pursuant to a Statement of Work.
 
1.16 “Receiving Party” means any party receiving any Confidential Information.
 
1.17 “Renewal Term” shall have the meaning set forth in Section 6.1.
 
1.18 “Services” means Support Services and Professional Services that are
provided by Viggle pursuant to this Agreement or any SOW entered by the parties.
 
1.19 “SFX Enhancement” means an Enhancement that is developed by Viggle at SFX’s
request pursuant to an SOW.
 
1.20 “SFX Field of Use” means the field of promotion of dance music, including,
for the avoidance of doubt, dance music promotions by LiveNation.
 
1.21 “Software” means the Viggle software programs described on Schedule 1 and
which shall be in Executable Code and Source Code formats, including Updates or
Enhancements created by either of the parties, except as otherwise expressly
provided hereunder.  The Software shall include all modules and functionality
that exist as of the Effective Date or are created by either party for audio
recognition or loyalty programs.
 
1.22 “Source Code” means a form of computer program or portion thereof written
in a programming language employed by computer programmers that must be
translated into Executable Code before it can be executed.
 
1.23 “Source Code Handling Requirements” shall mean procedures mutually agreed
to by the parties to ensure that all access to Source Code follows reasonable
security protocols designed to ensure secure access and accountability for use
of the Source Code.  The Source Code Handling Requirements may include, for
example, the use of source code repository that may only be accessed by named
individuals that must use unique identifiers and access credentials.
 
1.24 “Statement of Work” or “SOW” means a document which incorporates the terms
of this Agreement by reference, and pursuant to which SFX orders certain
Services from Viggle.
 
1.25 “Support Services” means technical support and maintenance services further
described in Schedule 2 to this Agreement.
 
1.26 “Technical Requirements” mean the minimum technical requirements for the
Software as provided in the Documentation.
 
1.27 “Term” shall have the meaning set forth in Section 6.1.
 
1.28 “Third Party Software” means software owned or licensed by a third party
and which may be incorporated within or necessary for the use of the Software.
 
1.29 “Updates” means any subsequent releases of the Software that Viggle makes
generally available to its customers that receive Support Services at no
additional license fee from time to time and that is intended to replace a prior
Software release.  Updates shall not include any future products which Viggle
licenses separately.
 
 
2

--------------------------------------------------------------------------------

 
1.30 “Viggle Field of Use” means the field of entertainment rewards.
 
1.31 “Viggle Materials” means any materials provided to SFX by Viggle in the
course of performing Services.
 
2. LICENSE.
 
2.1 License Grant.  Subject to the terms and conditions of this Agreement,
Viggle grants to SFX a non-exclusive, non-transferable (except as provided
herein), paid-up, world-wide, right during the Term to install, use, modify,
reproduce, and create derivative works of the Software for SFX’s and its
Affiliates’ internal business purposes. For the avoidance of doubt, the
foregoing license shall permit SFX to create versions of the Software that
enable usage in different languages.
 
2.2 License Restrictions. SFX’s use of the Software (or any Viggle Materials
licensed pursuant to Section 5.2) is subject to the following:
 
2.2.1 SFX may not, nor allow any third party to (a) decompile, disassemble, or
reverse engineer the Software except to the extent expressly permitted by
applicable law without Viggle’s prior written consent; (b) remove any product
identification or proprietary rights notices; (c) lease, lend, sublicense
(except as expressly permitted) or use the Software for timesharing or service
bureau purposes; or (d) otherwise use or copy the Software or Viggle Materials
except as expressly provided herein;
 
2.2.2 SFX may sublicense the use of the Software or Viggle Materials licensed
hereunder in accordance with the terms of this Agreement to (a) an Affiliate
(only for so long as such person or entity remains an Affiliate of SFX) and (b)
co-promoters, joint venture partners or non-wholly owned subsidiaries of SFX and
its Affiliates, provided that any such joint venture partners shall be subject
to Viggle's approval, not to be unreasonably withheld (collectively,
"Partners"), and (c) Contractor that is performing development services on
behalf of SFX or its Affiliates, provided that   (i) SFX and each Affiliate,
Partner or Contractor that has access to or uses the Software or Viggle
Materials shall be jointly and severally liable for such parties’ compliance
with the terms of this Agreement, (ii) SFX shall cause each such party to agree
in writing that Viggle is a third party beneficiary of the license agreement
between SFX and such party, (iii) only Affiliates and Contractors may have
access to Source Code and, as a pre-requisite for such access, must agree in
writing to adhere and shall adhere to the Source Code Handling
Requirements.  For the avoidance of doubt, any Contractors, Affiliates, or
Partners may only use the Software for Viggle’s or its Affiliates’ internal
business purposes (which, with respect to co-promoters, shall include
co-promotion of events that are co-promoted by SFX or an SFX Affiliate and the
co-promoter but shall not include an event promoted solely by such co-promoter).
 
2.3 Retention of Rights.  Viggle reserves all rights not expressly granted to
SFX in this Agreement.  Except as specified in Section 5.3 (Restrictions on
Competitive Use), nothing in this Agreement shall limit in any way Viggle’s
right to develop, use, license, create derivative works of, or otherwise exploit
the Software, or to permit third parties to do so.
 
3. SERVICES
 
3.1 Support Services.  Viggle shall provide SFX and its Affiliates with Support
Services as described more fully in Schedule 2.
 
3.2 Professional Services.  Subject to SFX providing Viggle with a written
request for Professional Services specifying the scope of work, schedule for
performance and technical requirements to enable Viggle to secure necessary
resources and provided that the parties execute a Statement of Work, Viggle will
provide Professional Services to SFX.  Professional Services may include
development services (e.g., creation of SFX Enhancements), technical, design,
consulting, or other similar services, and shall be subject to the following
additional terms:
 
3.2.1 For on-site work, SFX will be billed for a minimum duration of one (1)
workday, which may include travel time to/from the SFX’s site if it is necessary
to travel during typical workday hours (Monday-Friday, 8:30am-6pm).
 
3.2.2 SFX shall reimburse Viggle for all reasonable travel and lodging expenses
incurred while performing Professional Services.  Hotel accommodations are
business class and airline tickets are refundable coach class.
 
3.2.3 Professional Services performed (a) in excess of eight (8) hours on a
business day are billed at one-and-a-half times standard rates, and (b) on
weekends and Viggle holidays are billed at twice standard rates. Travel on
weekends and Viggle holidays and international travel are billed at standard
rates using the official airline guide for travel time.
 
3.2.4 Should SFX cancel a Professional Services engagement less than two
(2) business days prior to the date that such engagement was scheduled to
commence, SFX shall pay Viggle fifty percent (50%) of the estimated Professional
Service fees for up to two (2) cancelled days plus non-recoverable expenses.
Such fees shall be waived if Viggle is able to reassign resources to another
Professional Services engagement prior to the scheduled commencement date.
 
 
3

--------------------------------------------------------------------------------

 
3.3 Most Favored Terms. During the Term, to the extent that terms and conditions
are offered by Viggle to a third-party licensing the Software that are, when
taken as a whole, more favorable than the terms and conditions provided in
Section 3.2 and Section 4.1.2, Viggle shall provide SFX with the same terms and
conditions on a prospective basis.
 
4. FEES.
 
4.1 One Time Fees For Initial Term and Any Renewal Terms. SFX shall pay to
Viggle the following fees:
 
4.1.1 License Fees.
 
4.1.1.1 Initial Term.  For the Initial Term, SFX shall pay Five Million Dollars
($5,000,000) on the Effective Date, which shall constitute an upfront royalty
for the license to use the Software hereunder.
 
4.1.1.2 Renewal Term(s).  For each Renewal Term, if any, SFX shall pay Five
Million Dollars ($5,000,000) on or prior to the commencement of the applicable
Renewal Terms, which payment shall constitute an upfront royalty for the license
to use the Software hereunder.
 
4.1.2 Services Fees. Unless otherwise agreed to by the parties, all Professional
Services or Support Services (other than the provision of Updates that are made
available to other Viggle customers) shall be chargeable at the Blended Hourly
Rate, provided that Viggle has personnel with the requisite skills and
experience to perform the requested Professional Services.  In the event that
Viggle does not have personnel with the skills required for the requested
Professional Services, Viggle reserves the right to charge SFX for Professional
Services at Viggle’s current applicable professional services rates.
 
4.2 Royalties.  During the Term, Viggle shall calculate its Net Third Party
License Revenue arising from its third party licensing of the Software and
shall, within forty five (45) days following each calendar quarter, remit to SFX
50% of such Net Third Party License Revenue.  Viggle will provide with such
payments a written report to SFX a report summarizing in reasonable detail the
calculation of its Net Third Party License Revenue. Viggle will keep accurate,
full, and complete records that support such reports and related calculation of
the payments due under the Agreement. SFX shall have the right to nominate an
independent certified public accountant satisfactory to it who shall have access
during reasonable business hours to such of Viggle’s records as are necessary to
verify the accuracy of the royalty reports and the royalty payments made under
this Agreement. The parties shall split the costs of any such accountant review.
 
4.3 Payment Terms.  Unless otherwise provided herein, all fees are due and
payable within thirty (30) days of the date of invoice. Late payments will bear
interest at the rate of 1.5% per month, or, if lower, the maximum rate allowed
by law.
 
4.4 Taxes.  SFX is responsible for payment of all applicable sales, use,
consumption, VAT, GST and other taxes and all applicable export and import fees,
customs duties and similar charges (other than taxes based on Viggle’s net
income) arising from the payment of license or maintenance fees or the delivery
or license of the Software or maintenance services. SFX will make all payments
without reduction for any withholding taxes, which taxes shall be SFX’s sole
responsibility, and SFX will provide Viggle with such evidence as Viggle may
reasonably request to establish that such taxes have been paid.
 
5. INTELLECTUAL PROPERTY RIGHTS; RESTRICTIONS ON COMPETIVE USE OF SOFTWARE OR
VIGGLE MATERIALS
 
5.1 Ownership of Software and Viggle Materials.  Except for the licenses granted
herein and subject to the restrictions specified in Section 5.3, Viggle and its
suppliers shall own all right, title and interest (including any copyrights,
patents, trade secrets or other intellectual property rights) in and to the
Software (including, for the avoidance of doubt, Enhancements) or any Viggle
Materials delivered to SFX pursuant to this Agreement.
 
5.2 License to Viggle Materials.  Subject to full payment to Viggle of all sums
due for any Professional Services provided hereunder and the terms and
conditions of this Agreement (including the restrictions specified in Section
2.2 above), Viggle hereby grants to SFX a non-exclusive, non-transferable
(except as provided herein) license during the Term to use, modify, reproduce,
and create derivative works of the Viggle Materials for SFX’s and its
Affiliates’ internal business purposes.
 
5.3 Restrictions on Competitive Use.
 
5.3.1 Restrictions on Viggle Use of Software.  Notwithstanding anything to the
contrary in this Agreement, Viggle agrees that during the term of this Agreement
it may not license the Software (or any Viggle Materials) to any third party
that directly competes with SFX within the SFX Field of Use.
 
5.3.2 Restriction on SFX Use of Software. Notwithstanding anything to the
contrary in this Agreement, SFX agrees that during the term of this Agreement it
may not use the Software (or any Viggle Materials) for any business that
directly competes with Viggle within the Viggle Field of Use. Viggle
acknowledges that the business of SFX does not currently compete with the
business of Viggle.
 
 
4

--------------------------------------------------------------------------------

 
5.4 Prosecution of Viggle Patents.  Viggle agrees to shall have the exclusive
right to conduct prosecution and maintenance of Patents relating to the Software
and/or any Enhancements (collectively, the “Viggle Patents”), at Viggle’s
discretion and by internal or external counsel of Viggle’s choosing. The phrase
“prosecution and maintenance” of Patents shall be deemed to include, without
limitation, the conduct of interferences or oppositions, and/or requests for
re-examinations, reissues or extensions of patent terms.  Viggle shall use
commercially reasonable efforts to obtain broad patent coverage with respect to
the Viggle Patents.  The Viggle Patents are specified on Schedule 3.
 
6. TERM AND TERMINATION
 
6.1 Term.  The term of this Agreement shall commence on the effective date and
continue for a period of ten (10) years (the “Initial Term”), unless terminated
in accordance with its term.  Following the Initial Term, SFX may renew this
Agreement by providing at least ninety (90) days notice prior to the expiration
of the then current term, whereupon the term shall be extended for am additional
ten (10) year period (each, a “Renewal Term”).  The “Term” shall mean,
collectively, the Initial Term and any Renewal Term(s).
 
6.2 Termination.  Either party may terminate this Agreement if the breaching
party fails to cure any material breach of this Agreement within thirty (30)
days of receiving notice of such breach from the non-breaching party.  Upon such
termination, all of SFX’s right to use the Software shall immediately cease and
SFX shall promptly return to Viggle or destroy all copies of the Software and
Documentation.
 
6.3 Suspension.  Notwithstanding anything to the contrary contained in the
Agreement, Viggle may temporarily suspend any Services immediately, without
notice, if (a) interruption of service is necessary to prevent or protect
against fraud or otherwise protect Viggle’s or its subcontractors or Affiliates’
personnel, facilities or services, (b) SFX breaches or otherwise fails to comply
in any material respect with the license restrictions; or (c) the suspension is
in accordance with an order, instruction or request of a government, an
emergency service organization or other administrative agency having appropriate
jurisdiction.  The suspension shall be without prejudice to any other right or
remedy Viggle may have arising out of SFX’s breach or non-compliance.
 
6.4 Effect of Termination.  Any obligations to pay fees incurred under Section 4
prior to termination and the provisions of Sections 5, and 7-11 shall survive
termination of the Agreement for any reason. Termination is not an exclusive
remedy.
 
7. LIMITED WARRANTY AND DISCLAIMER
 
7.1 Software Warranty.  Viggle warrants that, when delivered, and for a period
of ninety (90) days thereafter (the “Warranty Period”), the Software licensed
hereunder (excluding Updates, Enhancements for purposes of this Section 7.1)
will conform in all material respects to Viggle’s current Documentation for such
Software.  The preceding warranty will not apply if:  (a) any Software is
modified without Viggle’s written consent, (b) Software is used other than in
accordance with the Agreement or the Documentation, or (c) Software is installed
on any computer hardware or used with any software not specified in the
Documentation or in accordance with the Technical Requirements.
 
7.2 Services Warranty.  Viggle warrants for a period of ninety (90) days from
the performance of any Services provided by Viggle pursuant to this Agreement,
including Support Services, that such Services shall be performed in a
professional and workmanlike manner consistent with generally accepted industry
standards.
 
7.3 Additional Warranties.  Viggle further warrants that (a) has all requisite
corporate authority to enter into this Agreement and its performance hereunder
does not and shall not conflict with any third party contracts or agreements to
which it is a party; (b) it has taken all necessary actions to authorize the
execution and performance of this Agreement; (c) to its knowledge, there are no
intellectual property rights owned by a third party that will be infringed or
misused by the exercise or exploitation of the Software as set forth herein in a
manner that will have a material adverse impact on the business of Viggle,
provided that the parties each acknowledge that Viggle has disclosed to SFX the
Blue Spike Litigation, which Viggle does not believe will have a material impact
on either Viggle’s or SFX’s business.
 
7.4 Warranty Limitations.  SFX must report in writing any breach of the
warranties contained in this Section 7.1 and 7.2 to Viggle during the applicable
warranty periods, and SFX’s exclusive remedy and Viggle’s entire liability for
any breach of such warranties shall be as follows:
 
7.4.1 Software Warranty Remedy.  In the event of a breach of Section 7.1, Viggle
shall use its commercially reasonable efforts to correct or provide a workaround
for reproducible Software errors that cause a breach of such warranty, or if
Viggle is unable to make the Software operate as warranted within a reasonable
time considering the severity of the error, SFX shall be entitled to return the
Software to Viggle and recover the fees paid for the Software.
 
7.4.2 Services Warranty Remedy.  In the event of a breach of Section 7.2, Viggle
shall reperform the Services, or if Viggle is unable to perform the Services as
warranted, SFX shall be entitled to a services credit equal to the fees paid to
Viggle for the nonconforming Services.
 
 
5

--------------------------------------------------------------------------------

 
7.5 Warranty Disclaimers.  Viggle does not warrant that (a) the Software will
meet SFX’s requirements, (b) the Software will operate in combination with other
hardware, software, systems or data not provided by which SFX may select for
use, (c) the operation of the Software will be uninterrupted or error-free, or
(d) all Software errors will be corrected.  THE SOFTWARE IS PROVIDED “AS
IS.”  THE WARRANTIES ABOVE ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, AND VIGGLE AND ITS LICENSORS HEREBY
DISCLAIM ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NONINFRINGEMENT, AND QUALITY OF SERVICE.
 
8. LIMITATION OF REMEDIES AND DAMAGES
 
8.1 EXCEPT FOR BREACHES OF SECTION 2 (LICENSE) OR SECTION 10
(CONFIDENTIALITY), IN NO EVENT SHALL VIGGLE, VIGGLE’S SUPPLIERS OR SFX BE LIABLE
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOSS OF PROFITS, DATA OR USE, INCURRED BY EITHER
PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF THE
OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
8.2 Except for Viggle’s liability for IP Claims pursuant to Section 9.1, any
breach of Section 2 (License), Section 10 (Confidentiality), or any amounts to
be paid hereunder, the aggregate and cumulative liability of each party and its
suppliers for damages hereunder shall in no event exceed the amount of fees paid
or owed by SFX under this Agreement, and if such damages relate to particular
Software or Services, such liability shall be limited to fees paid for the
Software or Services giving rise to the liability.
 
9. INTELLECTUAL PROPERTY INDEMNITY
 
9.1 If a third party makes a claim against SFX that the Software infringes any
U.S. patent, copyright, or trademark or misappropriates any trade secret (“IP
Claim”); Viggle will (a) defend SFX against the IP Claim at Viggle’s cost and
expense, and (b) indemnify and hold SFX harmless against any and all costs,
damages and expenses (including reasonable legal fees) finally awarded against
SFX by a court of competent jurisdiction or agreed to in a written settlement
agreement signed by Viggle arising out of such IP Claim; provided that: (i) SFX
promptly notifies Viggle in writing no later than ninety (90) days after SFX’s
receipt of notification of a potential claim, provided that any failure to
provide such notice Viggle shall limit Viggle’s foregoing obligations only to
the extent that Viggle is prejudiced by such delay; (ii) Viggle may assume sole
control of the defense of such claim and all related settlement negotiations,
provided that SFX may in its sole discretion and cost, participate in its
defense through its counsel; and (iii) SFX provides Viggle, at Viggle’s request
and expense, with the assistance, information and authority necessary to perform
Viggle’s obligations under this Section.  Notwithstanding the foregoing, Viggle
shall have no liability for any claim of infringement based on (w) the use of a
superseded or altered release of Software if the infringement would have been
avoided by the use of a current unaltered release of the Software, (x) the
modification of Software by anyone other than Viggle, (y) the use of the
Software other than in accordance with the Documentation and this Agreement and
Technical Requirements, or (z) use of the Software in combination with any other
software, hardware or data where in the absence of such combination the Software
would not have been infringing.
 
9.2 If the Software is held to infringe or is believed by Viggle to infringe,
Viggle shall have the option, at its expense, to (a) replace or modify the
Software to be non-infringing, or (b) obtain for SFX a license to continue using
the Software.  If it is not commercially reasonable to perform either of the
foregoing options, then Viggle may terminate the Software license for the
infringing Software and refund the license fees paid for those Software and fees
for any Services that directly relate to such Software upon return of the
Software by SFX.  Except in the case of Viggle’s breach of Section 7.3(b), this
Section 9.2 states Viggle’s entire liability and SFX’s exclusive remedy for any
claim of infringement provided that Viggle covers the out of pocket costs
incurred by SFX in any such action.
 
10. CONFIDENTIALITY.
 
10.1 Disclosure of Confidential Information.  The Receiving Party may not
disclose the Disclosing Party’s Confidential Information to any third party
except the Receiving Party’s representative and advisors, and only to the extent
that such disclosure is necessary for the performance of the Receiving Party’s
obligations and exercise of Receiving Party’s rights under this Agreement,
provided, however, that before disclosing any Confidential Information of the
Disclosing Party, the Receiving Party shall ensure that all such persons
receiving Confidential Information shall (a) be subject to a written
confidentiality Agreement with the Receiving Party that is at least as
protective of the Disclosing Party’s Confidential Information as this Agreement,
and (b) have been informed of the confidential nature of the Confidential
Information. Additionally, if a Receiving Party is ordered by a court,
administrative agency, regulatory agency, or other governmental body of
competent jurisdiction to disclose Confidential Information, or if it is served
with or otherwise becomes aware of a motion or similar request that such an
order be issued, then the Receiving Party will not be liable to the Disclosing
Party for disclosure of Confidential Information required by such order,
provided that the Receiving party first notifies the Disclosing Party of the
motion or order by the most expeditious possible means and permits the
Disclosing Party an opportunity to seek a protective order or injunction
prohibiting or restricting such disclosure
 
10.2 Restrictions on Use of Confidential Information.  Receiving Party agrees to
use reasonable care, but in all events at least the same degree of care that it
uses to protect its own confidential and proprietary information of similar
importance, to prevent the unauthorized use, disclosure, or availability of
Confidential Information of the Disclosing Party. SFX acknowledges and agrees
that the Source Code provided hereunder constitute valuable Viggle trade
secrets.  Accordingly, SFX will and shall cause its Contractors and employees to
(a) comply with the Source Code Handling Requirements and (b) monitor, maintain
and implement prevailing industry standard security controls that are designed
to prevent unauthorized access to the Viggle Source Code.  Except as otherwise
expressly permitted by this Agreement, the Receiving Party shall not
 
 
6

--------------------------------------------------------------------------------

 
10.2.1 disclose, duplicate, copy, transmit or otherwise disseminate in any
manner whatsoever any Confidential Information of the Receiving Party;
 
10.2.2 use the Confidential Information of the Disclosing Party for the
Receiving Party’s own benefit or that of any third party or for any purpose
other than performance of this Agreement;
 
10.2.3 commercially exploit any Confidential Information of the Disclosing
Party; or
 
10.2.4 acquire any right in, or assert any lien against, the Confidential
Information of the Disclosing Party.
 
10.3 Exceptions to Confidential Treatment.  Confidential Information shall not
include, and the obligations herein shall not apply to, information that
 
10.3.1 is now or subsequently becomes generally available to the public through
no fault of Receiving Party;
 
10.3.2 Receiving Party can demonstrate was rightfully in its possession prior to
disclosure to Receiving Party by Disclosing Party;
 
10.3.3 is independently developed by Receiving Party without the use of any
Confidential Information provided by Disclosing Party; or
 
10.3.4 Receiving Party rightfully obtains from a third party (without
restriction and without breach of any agreement) who has the right, without
obligation to Disclosing Party, to transfer or disclose such information.
 
10.4 Return of Confidential Information. Except as otherwise provided in this
Agreement, upon termination of this Agreement, or upon the Disclosing Party’s
earlier request, the Receiving Party shall promptly return to the Disclosing
Party, or destroy, all of the Disclosing Party’s Confidential Information then
in the Receiving Party’s possession, except for any data retained by SFX
pursuant to its automatic back-up/retention policy. The Receiving Party shall,
if requested in writing, certify its respective compliance with the foregoing
provision.
 
10.5 Injunctive Relief.  It is agreed that the unauthorized use or disclosure of
any Confidential Information by Receiving Party in violation of this Agreement
may cause severe and irreparable damage to Disclosing Party, for which monetary
damages may be insufficient.  In the event of any violation of this Agreement,
Receiving Party agrees that Disclosing Party may, without posting a bond, seek
from any court of competent jurisdiction preliminary and/or permanent injunctive
relief to prevent disclosure and/or to prohibit further disclosure.
 
11. MISCELLANEOUS
 
11.1 Assignment.  Except as otherwise provided in this Section 11.1, neither
party may assign this Agreement, and SFX may not transfer Software, to another
legal entity, without the other party's written consent, such consent not to be
unreasonably withheld or delayed; provided, however, that no consent shall be
required if (a) either party assigns this Agreement to an Affiliate or in
connection with a merger, acquisition, or sale of all or substantially all of
its assets, unless the Affiliate or surviving entity is a direct competitor of
the other party, and so long as: (i) such Affiliate or surviving entity agrees
to be bound in writing by the terms of this Agreement, and (ii) the assigning or
transferring entity provides the other party with notice of the assignment or
transfer and the Affiliate or surviving entity’s written assent to the terms of
this Agreement within thirty days of the assignment or transfer, or (b) Viggle
assigns its right to receive and collect payments hereunder. This Agreement and
all of its terms, conditions and covenants are intended to be fully effective
and binding, to the extent permitted by law, on the successors and permitted
assigns of the parties hereto.
 
11.2 Governing Law; Jurisdiction. The Agreement shall be governed by and
construed under the laws of the State of New York without regard to the
conflicts of law provisions thereof. The United Nations Convention on Contracts
for the International Sale of Goods is specifically excluded from application to
this Agreement.  There parties hereby consent to the exclusive jurisdiction of
the federal and state courts located in New York County, New York.
 
11.3 Notices.  All notices delivered under the Agreement shall be in writing and
deemed given upon receipt when delivered personally or upon confirmation of
receipt following delivery of (i) nationally recognized overnight courier
service or (ii) registered or certified mail, return receipt requested, postage
prepaid, in each case addressed to the Legal Department at the address indicated
above, or at such other address of which one party is notified by the other in
writing.
 
11.4 Severability.  If a provision of the Agreement or portion thereof is found
to be invalid or unenforceable under applicable law, it shall be omitted from
the Agreement without invalidating the remainder of such provision or the
remaining provisions of the Agreement. The waiver by either party of any default
or breach of any provision of this Agreement shall not constitute a waiver of
any other or subsequent default or breach.
 
11.5 Force Majeure.  Each party will be excused from performance for any period
during which, and to the extent that, it or its subcontractor(s) is prevented
from performing any obligation or service, in whole or in part, as a result of
causes beyond its reasonable control, and without its fault or negligence,
including without limitation, acts of God, strikes, lockouts, riots, acts of
war, epidemics, communication line failures, and power failures.
 
 
7

--------------------------------------------------------------------------------

 
11.6 Export Laws.  SFX agrees to comply fully with all relevant export laws and
regulations, including but not limited to the U.S. Export Administration
Regulations (collectively, “Export Controls”).  Without limiting the generality
of the foregoing, SFX expressly agrees that it shall not, and shall cause its
representatives to agree not to, export, directly or indirectly, re-export,
divert, or transfer the Software, Documentation, Enhancements or any code or
work product provided hereunder to any destination, company or person restricted
or prohibited by Export Controls.
 
11.7 Nonsolicitation.  Except if agreed to in writing by Viggle, SFX shall not
contract or employ any current or former Viggle employee(s), either directly or
through a third party, to work with products or services developed, provided,
sold or licensed by Viggle.  Contracting or employing a current or former Viggle
employee to perform any implementation, customization, configuration or support
on Viggle products or services is expressly prohibited by this clause. Such
prohibition shall be binding until one (1) year after the date of the applicable
current or former employee’s termination of employment with Viggle.
 
11.8 Independent Contractor.  Viggle is an independent contractor; nothing in
this Agreement shall be construed to create a partnership, joint venture or
agency relationship between the parties
 
11.9 Entire Agreement.  The Agreement, including the attached Schedules and any
Statement(s) of Work, represents the entire Agreement between the parties, and
expressly supersedes and cancels any other agreements, whether oral or written,
on the subjects herein.  Each party acknowledges that it is not entering into
the Agreement on the basis of any representations not expressly contained
herein.  Other than as specified herein, this Agreement may only be supplemented
or modified by an amendment in a writing executed by the parties.  No additional
or conflicting term in a purchase order or other document shall have any effect.
 
11.10 Counterparts.  This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which will be considered an original, but all of
which together will constitute one and the same instrument.  The exchange of
digital copies of a fully executed Agreement (in counterparts or otherwise)
shall be sufficient to bind the parties to the terms and conditions of this
Agreement.
 
SFX ENTERTAINMENT, INC.
VIGGLE INC.
By: /s/ Sheldon Finkel
 
By: /s/ John C. Small
 
Name: Sheldon Finkel
Name: John C. Small
 
Title: Vice Chairman
Title: Chief Financial Officer
 
Date: March 10, 2014
Date: March 10, 2014

 
 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 – SOFTWARE DESCRIPTION1
 
Viggle’s Audio Content Recognition (“ACR”) software, which includes
functionality to convert an audio sample into a digital fingerprint and match
that digital fingerprint against a database of stored digital fingerprints and
any associated loyalty programs of such audio recognition platform.   For the
avoidance of doubt, the license granted hereby does not include a database of
audio fingerprints. 

 


 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 –SUPPORT AND MAINTENANCE SERVICES
 
1. SUPPORT AND MAINTENANCE SERVICES. In consideration SFX’s payment of the
applicable fees set forth in the Agreement, Viggle shall provide the support and
maintenance services set forth in this Schedule 2 (collectively, “Support
Services”) for a term of  10 years from the original delivery date of the
Software.  Support Services are renewed and invoiced on an annual basis unless
terminated as provided herein.
 
1.1 Standard Telephone Support.  During normal Viggle business hours (i.e., 9:00
a.m. to 5:00 p.m. U.S. Eastern Time, Monday through Friday, holidays excepted),
Viggle shall provide SFX technical assistance by telephone with the installation
and use of the Software, the identification of Software and/or Documentation
problems and the reporting of Bugs (as defined below).
 
1.2 Software Updates.  Viggle shall make available to SFX each minor and major
functional release of the Software, that Viggle makes generally available
without additional charge to its customers that receive support services for
such Software to replace a prior Software release.  A major functional release
is indicated by a change in the first digit of a version number, e.g. from 4.0.0
to 5.0.0; a minor functional release is indicated by a change in the second
digit, e.g. from 4.0.0 to 4.1.0. Maintenance releases, which are indicated by a
change in the third digit of a version number, e.g. from 5.0.1 to 5.0.2, are
provided as needed in response to SFX inquiry.
 
1.3 Bug Fixes.  Viggle shall exercise commercially reasonable efforts to correct
any reproducible malfunction of the Software reported to Viggle by SFX that
prevents the Software from performing in accordance with the operating
specifications described in the then current Documentation (a “Bug”).
 
1.4 Retirement of Releases.  Support Services are provided for a Software
product version from the date the version becomes generally available until such
version is retired.  Prior commercial releases of the Software are retired as
follows: (a) one month after the commercial release of a subsequent maintenance
release; (b) two (2) months after the commercial release of a new minor
functional release; (c) six (6) months after the commercial release of a new
major functional release. In all events, however, telephone support services are
provided with respect to “how-to” use questions for a retired version of the
Software for six (6) months following its retirement.
 
1.5 Termination.  SFX may terminate Support Service at the end of the term by
giving written notice to Viggle at least thirty (30) days prior to the end of
any such term.  Viggle may suspend or cancel Maintenance Service if SFX fails to
make any required payments or if SFX is in material breach of the
Agreement.  The
 
1.6 Exclusions.  Viggle shall have no obligation to support or maintain: (a) any
Software modified without Viggle’s written consent, (b) use of the Software
other than in accordance with the Agreement or the Documentation, (c) SFX
Enhancements, (d) Software installed on any computer hardware or used with any
software, not specified in the Documentation or in accordance with the Technical
Requirements, or (e) Third Party Software.  In the event that SFX requests
Support Services and Viggle performs services and any of the exclusions in this
Section 1.6 applies, Viggle may charge SFX for such services as specified in
Section 4 of the Agreement.
 


 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 3 –VIGGLE PATENTS
 
Non-Provisional Patent Application No. 13/345,942
January 9, 2012
METHOD AND SYSTEM FOR IDENTIFYING A MEDIA PROGRAM FROM AN AUDIO SIGNAL
ASSOCIATED
WITH THE MEDIA PROGRAM
Non-Provisional Patent Application No. 13/405,851
February 27, 2012
SYSTEM AND METHOD FOR PLAYING AN ADJUNCT
GAME DURING A LIVE SPORTING EVENT
 





11

--------------------------------------------------------------------------------